Title: To James Madison from Daniel Triplett, 13 May 1801
From: Triplett, Daniel
To: Madison, James


Dear SirMalbrough May 13th 1801
I beg leave to address you on a subject which perhaps you will feel no interest in only the impressions of humanity & the recollection that I onst had the honor to be your Neighbour & a claim to your Acquaintance.
You no doubt heard of my embarrased situation before I left Madison as well as the manner in which it was brought on, taking this for granted I shall only add on this head that it has not become better since that period but rather worse from A prospect of losing by my late Partner Mr Davenport about £3000.
Under these circumstances, in addition to some others, I have suffered a commission of Bankruptcy to issue against me, in consequence of which I shall in a few days give up my property for the benefit of my Creditors. As this was an alternative I did not wish to resort to I proposed to my Creditors to allow me 5 years to compleat the payment of my Debts paying Annually a proportion to each agreeable to the Dignity of his Debt.
Some came into this proposition, but as others woud not Accede to it, but persecuted me with suits & Exons. to the great disadvantage of the Acceding Ones I was constrained to take, or Agree to, the Measure fallen on to do equal Justice to them all.
I am now left with a family to maintain without any other means but that of my own labor to do it and even under this Idea Sir I am under no Apprehension of their suffering, if it pleases God to preserve my life a few years, as I flatter myself (altho my Estate is gone) my honor stands firm & unsullied, and that my Credit if I choose again to enter into the Mercantile business will be as good as it was in the days of my prosperity.
But as my inclination rather leads me to pursue some Other line of business by which I may have it in my power to gain a Subsistance for my family & looking upon myself to be fully qualified to fill with propriety some of the Offices in the gift of the Executive part of the Government I take the liberty of Soliciting your Interest to procure for me such a One as you think my ability Adequate to provided there shoud be a vacancy & no One offering more capable than myself to fill it. I have not the honor to be Acquainted with the President. He onst condescended to write me on the Nailing business and I had the pleasure of seeing him at my Nailery at Falmouth, but was my Acquaintance with him ever so intimate I shoud claim nor expect nothing under it alone as I am sure from his character nothing but Merit will gain An Admittance to any Office in his gift, I am willing to come forward on that Ground (shoud One present itself for my Acceptance) and if I cannot come as well recommended & give as good security for the faithfull performance & Execution of my duty in the Office as any Man in the State I shall not expect the Appointment, I do not know what Office I woud prefer that there is a prospect of getting into at present, but woud Accept any respectable One that the profits of which woud afford a tolerable support to a Genteel family, I woud Accept One that woud make my residence necessary either in the District of Columbia or Out of it.
After first beging pardon for the liberty taken in thus troubling you I beg leave to subscribe myself Dear Sir Yr. Mo obed hble Servt
Daniel Triplett
You will please write me to the care of Mr Stone, Fredksburg.
DT
 

   
   RC (ViU: McGregor Library).



   
   Daniel Triplett (1753–1818) was a Stafford County justice of the peace and merchant (WMQWilliam and Mary Quarterly., 1st ser., 21 [1912–13]: 118–19).


